Title: Gerardus Vrolik to Thomas Jefferson, 10 May 1809
From: Vrolik, Gerardus
To: Jefferson, Thomas


          Monsieur! Amsterdam ce 10 de Mai 1809
           Sa Majesté, le Roi d’Hollande, aÿant bien voulu honorer de Son approbation le Voeu de la Première Classe de l’Institut Roÿal des Sciences, de Littérature et des beaux Arts, de Vous associer à Ses Membres, j’ai l’honneur, de Vous en informer.
          La Classe ne doute pas, que Vous ne contribuiez par vos talens distingués, au grand but, que Sa Majesté s’est proposée par cette Institution et que Vous ne fassiez part à la Classe de tout ce qui pourroit l’intéresser dans les Sciences physiques, que Vous cultivez avec tant de Succès.
          J’ai l’honneur, d’être avec la plus haute estime, Monsieur! Votre Obéissant Serviteur.
          
            G: Vrolik
         
          Editors’ Translation
          
            Sir! Amsterdam 10 May 1809
             His Majesty, the King of Holland, having agreed to honor with his approbation the wish of the first class of the Royal Institute of Sciences, Literature and Fine Arts to make you one of its members, I have the honor to inform you of it.
            The class has no doubt that, with your distinguished talents, you will contribute to the great goal that His Majesty proposes to achieve through this institution and that you will inform the class of anything that might be of interest to it in the realm of the physical sciences, which you study with so much success.
            I have the honor to be, with the highest esteem, Sir! your obedient servant.
            
              G:
              Vrolik
          
        